DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Amendment
The Amendment filed on 7/14/2022 has been entered.  Claims 1-20 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY APPARATUS COMPRISING A CAMERA MODULE CORRESPONDING TO AN OPENING OF AN ARRAY SUBSTRATE"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
the prior art as presently searched does not disclose the display apparatus of claim 1, in particular, an array substrate having a pixel area and a peripheral area, the peripheral area of the array substrate having an opening; a color filter substrate opposite to the array substrate; a peripheral portion of the opening between the array substrate and the color filter substrate; and a camera module inserted into the opening of the array substrate, wherein the peripheral portion having a hole, wherein a diameter of the opening is smaller than a diameter of the hole of the peripheral portion of the opening.  The closest prior art of Matthew et al. (U.S. 2012/0105400) discloses an array substrate (52, Figs. 4 and 11) having a pixel area (28A, Figs. 1, 4, and 11) and a peripheral area (28I, Figs. 1, 4, and 11), the peripheral area (28I, Figs. 1, 4, and 11) of the array substrate (52, Figs. 4 and 11) having an opening (136, Figs. 1 and 11); a color filter substrate (60, Figs. 4 and 11) opposite to the array substrate (52, Figs. 4 and 11); a peripheral portion (such as liquid crystal layer 58 between 52 and 60, Figs. 4 and 11) of the opening (136, Figs. 4 and 11) between the array substrate (52, Figs. 4 and 11) and the color filter substrate (60, Figs. 4 and 11); and a camera module (22, Figs. 1 and 11) inserted into the opening (136, Figs. 1, 4 and 11) of the array substrate (52, Figs. 4 and 11).  However, Matthew fails to disclose all the combination of features including “wherein the peripheral portion having a hole, wherein a diameter of the opening is smaller than a diameter of the hole of the peripheral portion of the opening” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Matthew to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed as are its dependent claims 2-11.
The prior art as presently searched does not disclose the display apparatus of claim 12, in particular, an array substrate having a pixel area and a peripheral area, the peripheral area of the array substrate having an opening; a color filter substrate facing the array substrate and including a transparent portion which disposed corresponding the peripheral area of the array substrate; a peripheral portion of the opening between the array substrate and the color filter substrate; and a camera module corresponding to the transparent portion, wherein the camera module comprises a sensor part and a lens part, wherein a diameter of the lens part is smaller than a diameter of the transparent portion, wherein the peripheral portion having a hole, wherein a diameter of the opening is smaller than a diameter of the hole of the peripheral portion of the opening.  The closest prior art of Matthew et al. (U.S. 2012/0105400) discloses an array substrate (52, Figs. 4 and 11) having a pixel area (28A, Figs. 1, 4, and 11) and a peripheral area (28I, Figs. 1, 4, and 11), a color filter substrate (combination of: 60 and 62, Figs. 4 and 11) facing the array substrate (52, Figs. 4 and 11) and including a transparent portion (130, Fig. 11) which is disposed corresponding to a peripheral area (area of 52 comprising 136, Fig. 11) of the array substrate (52, Fig. 11); and a camera module (22, Figs. 1 and 11) corresponding to the transparent portion (130, Figs. 1 and 11), wherein the camera module (22, Fig. 11) comprises a sensor part (118, Fig. 11; page 4, para [0068]) and a lens part (126, Fig. 11), wherein a diameter of the lens part (inner diameter of 126 defined to be smaller than an outer diameter of 130, Fig. 11) is smaller than a diameter of the transparent portion (outer diameter of 130, Fig. 11).  However, Matthew fails to disclose all the combination of features including “a peripheral portion of the opening between the array substrate and the color filter substrate…wherein the peripheral portion having a hole, wherein a diameter of the opening is smaller than a diameter of the hole of the peripheral portion of the opening” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display apparatus of Matthew to have all the combination of features as recited in the claim.  Therefore, claim 12 is allowed as are its dependent claims 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung et al. (U.S. 2017/0068287), Benson et al. (U.S. 2014/0225131), Park et al. (U.S. 2014/0063406), Franklin et al. (U.S. 2013/0328051), Park et al. (U.S. 2013/0258234), Posner et al. (U.S. 2013/0176512), and Amm et al. (U.S. 2012/0243091) disclose a display apparatus comprising a camera module but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871